

116 HR 2066 RS: DHS Intelligence Rotational Assignment Program Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 459116th CONGRESS2d SessionH. R. 2066[Report No. 116–228]IN THE SENATE OF THE UNITED STATESMay 15, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsJune 1, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo amend the Homeland Security Act of 2002 to establish the Intelligence Rotational Assignment
 Program in the Department of Homeland Security, and for other purposes.1.Short titleThis Act may be cited as the DHS Intelligence Rotational Assignment Program Act of 2019.2.Intelligence Rotational Assignment ProgramSection 844 of the Homeland Security Act of 2002 (6 U.S.C. 414) is amended by adding at the end the following new subsection:(b)Intelligence Rotational Assignment Program(1)EstablishmentNot later than 1 year after the date of the enactment of this section, the Secretary shall establish an Intelligence Rotational Assignment Program as part of the Rotation Program under subsection (a).(2)AdministrationThe Chief Human Capital Officer, in conjunction with the Chief Intelligence Officer, shall administer the Intelligence Rotational Assignment Program established pursuant to paragraph (1).(3)EligibilityThe Intelligence Rotational Assignment Program shall be open to employees serving in existing analyst positions within the Department’s Intelligence Enterprise and other Department employees as determined appropriate by the Chief Human Capital Officer and the Chief Intelligence Officer.(4)CoordinationThe responsibilities specified in paragraph (3)(B) of subsection (a) that apply to the Rotation Program under such subsection shall, as applicable, also apply to the Intelligence Rotational Assignment Program under this subsection..1.Short titleThis Act may be cited as the DHS Intelligence Rotational Assignment Program Act of 2019.2.Intelligence Rotational Assignment ProgramSection 844 of the Homeland Security Act of 2002 (6 U.S.C. 414) is amended by adding at the end the following:(b)Intelligence Rotational Assignment Program(1)EstablishmentNot later than 1 year after the date of enactment of this subsection, the Secretary shall establish an Intelligence Rotational Assignment Program as part of the Rotation Program under subsection (a).(2)EligibilityThe Intelligence Rotational Assignment Program shall be open to employees serving in analyst positions in an intelligence component of the Department, analyst positions in the United States Secret Service, and other positions in the Department, as determined appropriate by the Secretary.(3)CoordinationThe Chief Human Capital Officer shall carry out the responsibilities relating to the Rotation Program that are specified in subsection (a)(3)(B) with respect to the Intelligence Rotational Assignment Program under this subsection, to the extent those responsibilities are applicable to the Intelligence Rotational Assignment Program..June 1, 2020Reported with an amendment